DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed on 04/23/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
1.	Prior arts of record do not teach “the commands include a first operation type command and a second operation type command, wherein the Memory IC can receive both the first operation type command and the second operation type command from the external command input port during a single memory cycle” (Remarks page 6).
2.	Prior arts of record do not teach “the first command operable on the first address and the second command operable on the second address” (Remarks page 7).
3.	Prior arts of record do not teach “the first operation type command is a row command and the second operation type command is a column command” (Remarks page 7).
	In response to argument ‘1’, the Examiner respectfully traverses. Kim discloses the commands which include a first operation type command as a first memory bank data write command and a second operation type command as a forth memory bank data read command (col 9 lns 35-45, “In the command signal CMD, a first memory bank data write and fourth memory bank data read command WE_A&RE_D (hereinafter, first command)”). Kim further discloses, in fig. 7, WE-A&RE-D commands are received during one T memory cycle. Apparently, Kim discloses that the Memory IC can receive both the first operation type command and the second operation type command from the external command input port during a single memory cycle.  

In response to argument ‘3’, the Examiner respectfully traverses. Kim discloses WE and RE commands are either a row or column command since they activates rows and columns of memory banks based on a bank address. For instance, in col 11 lns 60-col 7 ln 15, Kim discloses that “01” memory bank (fig. 4, memory bank located in row 0 column 1) is matched during data write operation, and memory bank (fig. 4, memory bank located in row 1 column 0) is matched during data read operation. Furthermore, the WE_B & RE_A commands activate selecting signals {WL_B, CSL_B} and {WL_A,  CSL_A}  to read and write from the memory banks. Clearly, WE_ and RE commands are a row and a column command.
Therefore, the rejections are sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 7724574, Kim) in view of Takemae et al (US 4819209, Takemae).
As to claim 1, Kim discloses a Memory IC (fig. 4), comprising:

	a single external command input port (“CMD”) configured to receive commands (col 7 lns 13-25), where the commands include a first operation type command and a second operation type command (col 9 ln 35-45, “a first memory bank data write command and a forth memory bank data read command”), wherein the Memory IC can receive both the first operation type command and the second operation type command from the external command input port during a single memory cycle (fig. 7, Note: WE-A & RE-D are received during one T cycle);
	a first external address input port (“ADD”) configured to receive a first address (col 6 ln 55-60”); and
	the commands (col 9 lns 15-20, “data read and write operations”) operable on the first address and the second command operable on the second address (col 6 lns 55-60) to simultaneously access (col 9 lns 15-20 “simultaneously performed”) two different regions in the Memory IC (“different memory banks”. Note: A different memory bank requires a different address to access).
	Kim does not disclose a second external address input port configured to receive a second address (assuming that the first external address input port is different/separate from the second external address input port since Kim discloses the second address is received at the first external address input port). In the same field of arts (memory), Takemea discloses a semiconductor memory device includes a memory cell array constituted of a plurality of memory cell array units, transfer gates (abstract). In one embodiment, Takemae further discloses a first external address input port (fig. 8A “A-ADDRESS”) configured to receive a first address (col 7 ln 10-15) and a second external address input port (fig. 8B “B-ADDRESS”) configured to receive a second address (col 7 ln 13-17) wherein commands operable on the first address and the second address to simultaneously access two different regions in the Memory IC (col 3 lns 35-45 “accessed simultaneously and independently”). Therefore, it would 
	As to claim 2, Kim/Takemae discloses the Memory IC of claim 1  wherein the Memory IC can execute both the first operation type command and the second operation type command at the same time using addressing information obtained by simultaneously sampling the first and second external address input ports (col 8 lns 60-65).
	As to claim 3, Kim/Takemae discloses the Memory IC of Claim 2, but does not disclose where the memory IC is a dynamic random access memory (“DRAM”). However, using DRAM would have been well-known to one of ordinary skill in the art at the invention time due to its low cost and high capacity (see attached evidence “Dynamic Random Access Memory”). Therefore, the Examiner takes official notice of configuring memory IC with DRAM in order to reduce cost and increase capacity of the system.
	As to claim 4, Kim/Takemae discloses the Memory IC of Claim 3, where the first address is a row address (Kim, col 6 lns 55-60 “row address”).
As to claim 5, Kim/Takemae discloses the Memory IC of Claim 4, where the second address is a column address (Kim col 6 lns 55-65 “column address”).
As to claim 11, Kim/Takemae discloses the Memory IC of claim 1 where the Data IO port is configured as two separately controllable groups of IO circuits (Kim, fig. 4 circuit 24, 28), each such circuit within a group coupled to an external terminal designed to be coupled to one conductor of a multi-conductor data bus (Di, Do); 
an IO operation of each said group of IO circuits independently controllable such that when the memory IC is in operation, one group of Data IO port circuits can transmit data addressed by the first 
	As to claim 12, all same elements are listed in claim 1 but does not disclose a multi-core processor. However, using a multi-core processor with memory device would have been well-known to one of ordinary skill in the art at the invention time due to its parallel execution (see attached evidence “Multi-core processor”). Therefore, the Examiner takes official notice of comprising a multi-core processor to increase the performance of the system.
As to claims 13-14, all the same elements of claim 2, 11 are listed but in a subsystem form rather in a device form.  
As to claims 15-17, all the same elements of claims 12-14 are listed but in an appliance form rather than a subsystem form.  Therefore, the supporting rationale of the rejection to claims 12-14 applies equally as well to claims 15-17.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takemae and further in view of Clinton et al (US 5969997, Clinton).
	As to claim 6, Kim/Takemae discloses the Memory IC of claim 5, but does not disclose wherein the external command input port comprises a single conductor pin. However, using a single pin to transfer command/address/data would have been well-known to one of ordinary skill in the art at the invention time to reduce the size of the device. For instance, in the same field of arts (memory), Clinton discloses a high speed Random Access Memory (RAM) array device includes several logical banks, each of which can be uniquely addressed (abstract). In one embodiment, Clinton further discloses a memory device (fig. 1) wherein an external command input port comprises a single conductor pin (fig. 1-2 command pin 47, 84). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim/Takemae and 
As to claim 7, Kim/Takemae/Clinton discloses the Memory IC of Claim 6 wherein the external first address input port comprises a single conductor pin (Clinton, fig. 1 pin 46, fig. 2 pin 86).
As to claim 8, Kim/Takemae/Clinton discloses the Memory IC of Claim 7 wherein the external second address input port comprises a single conductor pin (Clinton, address pin 38 or 46).
As to claim 9, Kim/Takemae/Clinton discloses the Memory IC of Claim 8 where the first operation type command is a row command (Kim, col 3 lns 63-67, col 11 lns 60-col 7 ln 15. Note: Write command is a row command since it controls row lines).
As to claim 10, Kim/Takemae/Clinton discloses the Memory IC of Claim 9 where the second operation type command is a column command (Kim, col 4 lns 13-27, col 11 lns 60-col 7 ln 15. Note: Read command is a column command since it controls column lines).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184